Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No.:_______________________

  AXOS CLEARING LLC

                Plaintiff,
         v.

  SCOTT REYNOLDS, an individual; and
  SRR FORTRESS CAPITAL, LLC,
  a Florida limited liability company

              Defendants.
  _______________________________/

                                         COMPLAINT

         Axos Clearing LLC, f/k/a COR Clearing LLC (“Plaintiff” or “Axos Clearing”), hereby

  complains and alleges against defendants Scott Richard Reynolds (“Reynolds”) and SRR

  Fortress Capital, LLC (“SRR”) (collectively, “Defendants”) as follows:

         1.     Defendants undertook and effectuated a scheme to bypass restrictions on

  Defendants’ ability to engage in trades within a firm inventory account held by non-party

  Spartan Securities Group, Ltd. (“Spartan”) at Axos Clearing through various and ongoing

  means of fraud and deception.

         2.     Defendants’ scheme resulted in direct injury of no less than $16,600,000 to Axos

  Clearing.

         3.     In an attempt to settle the dispute, Axos Clearing and Defendants entered into a

  Settlement Agreement and Release, dated March 8, 2019 (the “Settlement Agreement”). A

  copy of the Settlement Agreement is attached as Exhibit A.

         4.     The Settlement Agreement provided that Defendants would wire $7.5 million

  from the Pledged Account no later than March 8, 2019 at 8:00 p.m. Eastern Standard Time.
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 2 of 12



         5.      Through the Settlement Agreement, Defendants expressly agreed to pledge assets

  totaling $7.5 million dollars from an account held by Defendants Reynolds and SRR at TD

  Ameritrade (the “Pledged Account”) to secure the $7.5 million payment.

         6.      As of the time of filing this Complaint, Defendants have failed to wire the $7.5

  million from the Pledge Account as required by the Settlement Agreement.

         7.      Defendants additionally agreed to execute a mortgage and promissory note in

  favor of Axos Clearing via its affiliate Axos Bank in the amount of $3 million on real property

  located at 40 West Marino Drive, Miami Beach, Florida, 33139 (the “San Marino Property”).

         8.      As of the time of filing this Complaint, Defendants have refused to execute the

  documents required to establish the lien on the San Marino Property.

         9.      Reynolds, on behalf of Defendants, has now disclaimed any and all obligations

  under the Settlement Agreement and has stated he will not be complying with Defendants’

  obligations.

         10.     Accordingly, Axos Clearing seeks damages arising from Defendants’ breaches of

  the Settlement Agreement, to enforce the Settlement Agreement through specific performance,

  and, in the alternative, seeks damages and other relief for Defendants’ fraudulently inducing

  Axos Clearing into the Settlement Agreement.

                              The Parties and Relevant Non-Parties

         11.     Plaintiff Axos Clearing is Delaware limited liability company, with its principal

  place of business in Omaha, Nebraska. Its sole member is Axos Securities Holding, LLC, a

  Nevada limited liability company, with its principal place of business in Las Vegas, Nevada.

  Axos Securities Holding, LLC’s sole member is Axos Nevada Holding, LLC, a Nevada limited

  liability company with its principal place of business in Las Vegas, Nevada. Axos Nevada
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 3 of 12



  Holding, LLC’s sole member is Axos Financial, Inc., a Delaware corporation with its principal

  place of business in San Diego, California.

         12.     Defendant Reynolds is an individual and citizen of Florida, residing at 91 North

  Hibiscus Drive, Miami Beach, Florida 33139.

         13.     Upon information and belief, Reynolds has worked at all relevant times as a

  registered representative with non-party Spartan, where he is a trader. Reynolds has been

  registered with Spartan since 2005, and is a General Securities Principal. He serves as the

  principal of an Office of Supervisory Jurisdiction of Spartan in Miami.

         14.     Defendant Reynolds is the sole member of SRR, a Florida limited liability

  company located at 100 West San Marino Drive, Miami Beach, Florida 33139. Accordingly,

  SRR is a Florida citizen for purposes of diversity.

         15.     Defendants Reynolds and SRR maintain at least one account (Account No. 488-

  XXXXX), consisting of cash and securities, with non-party TD Ameritrade.

         16.     Non-party Spartan is a broker/dealer registered with the Financial Industry

  Regulatory Authority (“FINRA”) and the U.S. Securities and Exchange Commission (“SEC”).

  Spartan is a wholly-owned subsidiary of non-party Connect X Capital Markets, LLC

  (“Connect”), a Florida limited liability company. Spartan engages in proprietary trading and is a

  market maker in several securities. Axos Clearing performed clearing services for Spartan

  pursuant to the Fully Disclosed Clearing Agreement between Axos Clearing and non-party

  Spartan (“Clearing Agreement”).

         17.     Upon information and belief, SRR is the alter ego of Reynolds and SRR’s

  purported separate legal existence should be ignored. Upon information and belief, SRR is not

  only influenced and governed by Reynolds, but there is such a unity of interest and ownership

  that the individuality or separateness of Reynolds and SRR has ceased, and adherence to the
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 4 of 12



  fiction of the separate existence of SRR would, under the circumstances presented by this case,

  sanction a fraud or promote injustice.

         18.     Upon information and belief: (a) SRR and Reynolds have commingled funds and

  other assets, failed to segregate funds, and diverted funds or assets to other than corporate uses;

  (b) Reynolds has treated assets of SRR as his own; (c) Reynolds is the sole owner, member,

  and/or officer of SRR; (d) Reynolds has failed to adequately capitalize SRR; (e) SRR is used as a

  mere shell, instrumentality, or conduit for the business of Reynolds; and (f) Reynolds has

  disregarded legal formalities vis-à-vis SRR and failed to maintain arm's length relationships with

  it.

                                        Jurisdiction and Venue

         19.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

  because complete diversity exists between the parties and the matter in controversy exceeds

  $75,000.

         20.     This Court has personal jurisdiction over Defendants because all Defendants are

  residents of Miami-Dade County, Florida, and each cause of action is predicated on actions taken

  by Defendants in Miami-Dade County.

         21.     Venue is proper within this District under 28 U.S.C. § 1391(b) because Defendant

  Reynolds is a resident of Miami-Dade County, Defendant SRR is a Florida limited liability

  company with its principal place of business in Miami-Dade County, and a substantial portion of

  the events giving rise to the claims for relief stated in this Complaint arose in this District.
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 5 of 12



                                           General Allegations

               REYNOLDS’ UNAUTHORIZED TRADING IN “SHORT” POSITIONS IN BPTH

         22.     Spartan imposed specific limits, based upon regulatory restrictions, on the nature

  and amount of trading that Reynolds was permitted to conduct on Spartan’s behalf, and Reynolds

  agreed to operate within those limits.

         23.     Among the limitations Spartan implemented, and to which Reynolds agreed, for

  Reynolds’ trades in listed securities were a maximum intra-day position in the amount of

  $500,000 per ticker symbol (including both long and short positions), never to exceed at any

  single time $500,000, and a total aggregate intra-day basket of all positions held at any time not

  to exceed $3,000,000.

         24.     The total firm aggregate purchased for the day for all of Spartan is $10,000,000,

  set by Depository Trust & Clearing Corporation Limit Monitoring, a risk mitigation tool for

  clearing services.

         25.     Reynolds agreed that as a condition of his ability to trade on behalf of Spartan, he

  would abide by these limitations.

         26.     To ensure that daily limitations were not exceeded by brokers like Reynolds,

  unless tampered with, Spartan also utilized BRASS, an integrated trade order, execution and

  compliance management application.

         27.     On or around March 6, 2019, Reynolds executed a series of sales transactions that

  resulted in a “short” position of 824,436 shares of Bio-Path Holdings, Inc. (traded on the

  NASDAQ under the ticker “BPTH”).

         28.     These trades took place within Spartan’s proprietary account and far exceeded the

  limits to which Reynolds and Spartan had agreed.
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 6 of 12



         29.     Specifically, the short position had an average price of $9.32 per share, or an

  aggregate $7,683,744 in short value (exceeding 75% of Spartan’s net aggregate limit firm-wide

  of $10,000,000).

         30.     Reynolds actively attempted to conceal from Spartan that he had engaged in these

  unauthorized trades by falsifying transactions logged with the BRASS order management system

  to create the false impression that he had not exceeded the limitations imposed on his trading and

  to which he had agreed to abide.

         31.     Reynolds falsified certain “buy” transactions to make it appear to Spartan that he

  was “short” a smaller number of shares than was actually the case.          In reality, Reynolds

  increased Spartan’s exposure to BPTH by shorting shares well in excess of the agreed-upon

  limitations on his trading.

         32.     Spartan’s management and Axos Clearing’s management first learned on March

  6, 2019 of the magnitude of Reynolds’ unauthorized position in BPTH.

         33.     Immediately upon learning of Reynolds’ unauthorized position, Axos Clearing,

  together with Spartan management, instructed Reynolds to close out the short position in BPTH.

         34.     Upon being confronted, Reynolds represented that he would close the position

  completely by the end of that trading day.

         35.     Reynolds, however, failed to do as promised, thereby increasing Spartan’s and

  Axos Clearing’s exposure. Instead, he only partially closed his position in BPTH. Specifically,

  Reynolds closed out only 259,687 shares, at an average price of $10.06.

         36.     Reynolds also proceeded to place additional orders to short a significant number

  of additional shares of BPTH without authorization, greatly exacerbating Spartan’s and Axos

  Clearings’ risk exposure.
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 7 of 12



           LOSSES CAUSED TO AXOS CLEARING AS A RESULT OF REYNOLDS’ CONDUCT

         37.     Reynolds’ actions on March 6, 2019 caused the damages to increase dramatically

  as a result of the share price of BPTH increasing dramatically after Reynolds’ short sale trades.

         38.     Because the share price of Bio-Path Holdings, Inc. increased dramatically shortly

  after Reynolds made the short sale trades, the cost to “cover” those short sales was significant.

         39.     5,386 BPTH shares were covered in the extended trading session at an average

  price of $12.14.

         40.     On March 7, 2019, BPTH opened at $17.01.

         41.     BPTH’s stock price increased more than 220% on March 7, 2019, ending the day

  at a per share price of $38.86.

         42.     By the time the remaining position was closed out, BPTH’s stock price was at an

  average price of $34.55 per share.

         43.     Reynolds’ unauthorized trades thus resulted in a net loss of approximately

  $16,600,000.

         44.     Axos Clearing is holding approximately $1.4 million of cash and marketable

  securities from Spartan, with a resulting approximately $15.2 million deficiency in Spartan’s

  account at Axos Clearing.

         45.     The deficit constitutes direct financial injury to Axos Clearing.

      AXOS CLEARING SEEKS TO HOLD REYNOLDS RESPONSIBLE FOR THE HARM HE CAUSED

         46.     Axos Clearing made clear its intent to hold Defendants responsible for the

  deficiency.

         47.     Early on March 7, 2019, Reynolds acknowledged his responsibility for the

  unauthorized trading and the short-sale trading losses, and the injury he caused to Axos Clearing.

         48.     Reynolds agreed to cover the entire deficiency and injury.
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 8 of 12



         49.    Defendants specifically pledged the TD Ameritrade account – i.e., the Pledged

  Account – maintained by Defendants which, as reflected by the account statement, showed a

  closing balance of $13,506,672.93 as of January 31, 2019.

         50.    TD Ameritrade informed Axos Clearing that Reynolds had attempted to dissipate

  the Pledged Account.

         51.    TD Ameritrade temporarily blocked withdrawal of funds from the Pledged

  Account.

         52.    TD Ameritrade has informed Axos Clearing that maintaining the block and freeze

  of the Pledged Account will require a court order or Reynolds’ express direction to TD

  Ameritrade.

                    THE PARTIES ENTER INTO THE SETTLEMENT AGREEMENT

         53.    To settle the dispute, Axos Clearing and Defendants entered into the Settlement

  Agreement on March 8, 2019.

         54.    Axos Clearing materially relied on Reynolds’ representations that he would fulfill

  Defendants’ commitments as set forth in the Settlement Agreement.

         55.    Defendants knew that Axos Clearing was materially relying on Reynolds’

  representations when Axos Clearing entered into the Settlement Agreement.

         56.    Axos Clearing now believes and avers that, throughout the negotiations leading

  up to the Settlement Agreement, Reynolds had no intention of fulfilling Defendants’

  commitments set forth in the Settlement Agreement.

         57.    Among other things, the Settlement Agreement expressly provides that the

  “Parties agree that the remedies available to enforce this agreement include specific

  performance.” (Exhibit A, ¶ 12).
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 9 of 12



         58.     The Settlement Agreement required that Defendants wire $7.5 million in cash

  from the Pledged Account no later than March 8, 2019 at 8:00 p.m. Eastern Standard Time.

  (Exhibit A, ¶ 1).

         59.     Through the Settlement Agreement, Defendants expressly agreed to pledge assets

  totaling $7.5 million dollars from the Pledged Account held by Defendants at TD Ameritrade

  and granted Axos Clearing a security interest in the Pledged Account. (Exhibit A, ¶ 2).

         60.     Defendants additionally granted a security interest in the amount of $3 million

  against the San Marino Property and agreed to create a mortgage in favor of Axos Clearing in the

  amount of $3 million on the San Marino Property. (Exhibit A, ¶ 4).

         61.     Defendants have performed none of the actions required of them in the Settlement

  Agreement and, upon information and belief, Reynolds knew that Defendants would not perform

  those actions at the time he executed the Settlement Agreement.

         62.     Upon information and belief, at the time he executed the Settlement Agreement,

  Reynolds intended not to perform the actions required of him and SRR Fortress Capital under the

  Settlement Agreement.

        DEFENDANTS’ BREACHES OF AND REPUDIATION OF THE SETTLEMENT AGREEMENT

         63.     As of the time of filing this Complaint, Defendants have failed to wire the $7.5

  million from the Pledge Account as required by the Settlement Agreement.

         64.     Most recently, Defendants have disclaimed any and all obligations under the

  Settlement Agreement, thereby attempting to repudiating it.

         65.     Axos Clearing has performed all conditions precedent to bringing this action or

  any such conditions have been excused or waived.
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 10 of 12



                    COUNT I—BREACH OF SETTLEMENT AGREEMENT

         66.     Plaintiff realleges and incorporates by reference as though fully set forth herein

  the allegations of Paragraphs 1 through __ of this Complaint.

         67.     On March 8, 2019, Defendants and Axos Clearing entered into a binding and

  enforceable Settlement Agreement.

         68.     Defendants have materially breached their obligations under the Settlement

  Agreement.

         69.     Axos Clearing has performed all of its obligations under the terms of the

  Settlement Agreement, except those excused or rendered impractical or impossible by

  Defendants’ breaches described above.

         70.     As a result, Axos Clearing has been damaged and is owed $7.5 million in specific

  cash and assets in the Pledged Account and the $3 million promissory note and mortgage.

         71.     In addition, Axos Clearing has suffered and will continue to suffer other direct

  and consequential damages, including the cash and assets in the Pledged Account, the debt

  documented in the note and mortgage, and damage to its business, goodwill, and property, in an

  amount to be determined at trial.

                          COUNT II—FRAUDULENT INDUCEMENT

         72.     Plaintiff realleges and incorporates by reference as though fully set forth herein

  the allegations of Paragraphs 1 through __ of this Complaint.

         73.     This count is brought in the alternative to Count I for Breach of Settlement

  Agreement, in the event that the Court finds the Settlement Agreement to be unenforceable in its

  full terms for any reason.

         74.     Through his actions, Reynolds fraudulently induced Axos Clearing into entering

  into the Settlement Agreement.
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 11 of 12



         75.     Axos Clearing materially relied on Reynolds representations in entering into the

  Settlement Agreement, which limited Axos Clearing’s claims against Defendants to $10,500,000

  instead of the full $16,600,000 in losses suffered by Axos Clearing.

         76.     At the time Reynolds made the representations, he knew that they were false and

  that he and defendant SRR Fortress Capital had no intention of fulfilling the representations.

         77.     Axos Clearing would not have entered into the Settlement Agreement but for

  Reynolds’ material misrepresentations.

         78.     As a result of Reynolds’ material misrepresentations, Axos Clearing has been

  damaged

                                      PRAYER FOR RELIEF

         Axos Clearing requests the following relief as a result of the unlawful acts of Defendants

  described herein:

         A.      Specific performance of the Settlement Agreement.

         B.      An award of compensatory, consequential, and punitive damages flowing from

  the wrongful acts as described herein.

         C.      An order attaching, impounding, and imposing a constructive trust on all cash and

  securities in the TD Ameritrade account under Defendants’ names and all other assets held by

  Defendants.

         E.      Injunctive relief as appropriate.

         E.      An order for such other and further relief as the Court might deem just and

  appropriate.



  Date: March __, 2019                                        Respectfully submitted,

                                                       /s/ Christopher S. Carver .
                                                       Jason S. Oletsky
Case 1:19-cv-20979-RAR Document 1 Entered on FLSD Docket 03/13/2019 Page 12 of 12



                                           Fla. Bar. No. 009301
                                           jason.oletsky@akerman.com
                                           Christopher S. Carver
                                           Fla. Bar No. 993580
                                           christopher.carver@akerman.com
                                           AKERMAN LLP
                                           350 E. Las Olas Blvd., Ste. 1600
                                           Fort Lauderdale, Florida 33301
                                           Telephone: (954) 463-2700
                                           Facsimile: (954) 463-2224
                                           Counsel for Plaintiff Axos Clearing
                                           LLC
